t c memo united_states tax_court linda s dillon petitioner v commissioner of internal revenue respondent docket no filed date james s black jr for petitioner gregory m hahn for respondent memorandum findings_of_fact and opinion fay judge respondent determined deficiencies in petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 dollar_figure dollar_figure dollar_figure-0- dollar_figure sec_6653 dollar_figure big_number sec_6659 dollar_figure big_number sec_6661 dollar_figure-0- dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issue for decision is whether petitioner qualifies for innocent spouse relief under sec_6013 for taxable years and 1the parties have stipulated that petitioner received but did not report dollar_figure in interest_income in petitioner is not entitled to innocent spouse protection under sec_6013 with respect to this income and petitioner has stipulated that she is jointly and severally liable for the deficiency and additions to tax owing on the dollar_figure of unreported income further petitioner and thomas dillon's joint federal_income_tax return was due on date but it was not filed until date therefore petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file the tax_return 2the parties have stipulated that petitioner is liable for the following deficiency and additions to tax for taxable_year if she is not an innocent spouse under sec_6013 there is a deficiency of dollar_figure in federal_income_tax there is no addition_to_tax under sec_6653 or and there is no addition_to_tax under sec_6659 the parties have also stipulated that petitioner is liable for the following deficiency and additions to tax for taxable_year if she is not an innocent spouse under sec_6013 there is a deficiency of dollar_figure in federal_income_tax there is a dollar_figure addition_to_tax under sec_6651 there is a dollar_figure addition_to_tax under sec_6653 there is an addition_to_tax under sec_6653 equal to percent of the statutory interest due from date to the date of assessment of tax or if earlier the date of payment there is no addition_to_tax due under sec_6659 and there is a dollar_figure addition_to_tax under sec_6661 the above stipulations for taxable_year include the deficiency related to the dollar_figure of omitted income and the addition_to_tax under sec_6651 for failure to timely file the return discussed in footnote findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and attached exhibits are incorporated herein by this reference petitioner resided in the state of washington at the time the petition was filed background petitioner and thomas j dillon were married in during the marriage petitioner gave birth to two sons mark and chris dillon the dillons separated in and subsequently were divorced in petitioner and thomas dillon filed joint federal_income_tax returns for both and petitioner has a high school degree and completed one year of college at brigham young university in addition she has attended cosmetology school petitioner worked as a hairdresser the first year that she and thomas dillon were married after the first child was born however petitioner stopped working as a hairdresser and stayed at home as a homemaker for the remainder of the marriage mr dillon formed dillon securities inc in the early 1970s dillon securities inc dillon securities is a corpo- ration engaged in the stock brokerage business specializing in small-cap speculative stocks during the years at issue thomas dillon was a director officer and the sole shareholder of dillon securities additionally mr dillon working as a trader for dillon securities was actively involved in the stock trading business petitioner worked part time at dillon securities during and her responsibilities involved essentially pedestrian tasks such as manually entering stock trades in the ledgers and ordering lunches dillon securities prospered during the years at issue and this success is reflected in mr dillon's salary specifically thomas dillon's income from dillon securities was more than dollar_figure million in and nearly dollar_figure in this income allowed the dillons to enjoy a high standard of living for instance the family lived in a home with a swimming pool further the dillons also owned a large number of toys including an airplane a helicopter cars a boat and several snowmobiles beginning in petitioner and thomas dillon spent approximately dollar_figure to purchase acres of land on hangman valley road and built a house and barn on the property also during the years at issue petitioner went on several family vacations including two trips to hawaii one trip to mexico and at least two ski trips to sun valley petitioner trusted thomas dillon during the years at issue thomas dillon generally handled the finances while peti- tioner took care of their two children thomas dillon maintained a money market account the murphy favre inc composite cash management company account hereinafter the murphy favre account and statements of the activity in the murphy favre account were received by thomas dillon at dillon securities all of the duties with respect to the dillon family's finances including the reconciliation of the murphy favre account statements were handled by thomas dillon or accounting personnel at dillon securities although petitioner maintained a personal checking account at first interstate bank and had several credit cards most of the family_expenses were paid directly from accounts that were maintained by thomas dillon at dillon securi- ties whenever petitioner needed money for personal expenses thomas dillon would transfer money into petitioner's checking account thomas dillon divorced petitioner on date peti- tioner was awarded maintenance of dollar_figure per month for months beginning in date there was an equitable distribution of the marital assets following the divorce pursuant to this dis- tribution petitioner received the following assets the house barn and acres of land on hangman valley road real_property located at south perry street a percent interest in commercial property located at west second avenue dollar_figure held in a bank account at first interstate bank one- half interest in the dillon securities profit sharing plan valued at approximately dollar_figure dollar_figure in cash from thomas dillon payable one year after the entry of the decree of disso- lution or at the time the r-22 alpha helicopter was sold which- ever occurred first dollar_figure in cash payable from the sale of certain stock held by thomas dillon at dillon securities plus one-half of any assets remaining in the account after payment of the dollar_figure approximately dollar_figure from a reserve_account held in the name of thomas dillon at dillon securities three automobiles a sc targa porsche a ford x truck and a chevrolet s-10 blazer a boat and trailer and miscellaneous other assets as identified in the property settlement agreement at the time of the dissolution proceedings petitioner was aware that the irs was investigating certain items reported on petitioner and thomas dillon's federal_income_tax returns petitioner negotiated an indemnification clause in the property settlement agreement to cover any income taxes due for the years prior to pursuant to this clause thomas dillon is responsible for any income_tax liabilities related to the years prior to petitioner's income has dropped considerably since the divorce in her federal_income_tax return petitioner reported adjusted_gross_income of dollar_figure thomas dillon's investments in thomas dillon invested approximately dollar_figure in a partnership called supertaps associates supertaps supertaps was a partnership involved with the production and syndication of two movies superman iii and taps thomas dillon sought investment advice from his accounting firm touche ross company touche ross prior to investing in supertaps the dillons' accountant at touche ross after reviewing the financial package concerning the investment in supertaps did not express any objections relating to the investment petitioner attended the meeting in in which thomas dillon and the accountant from touche ross discussed the investment in supertaps in their and federal_income_tax returns petitioner and thomas dillon reported losses from this investment of dollar_figure dollar_figure and dollar_figure respectively however in petitioner and thomas dillon reported partnership income of dollar_figure during and thomas dillon maintained a money market account with murphy favre the statements were received by thomas dillon at dillon securities and petitioner was not listed as a signatory on the account the balance in the account varied between dollar_figure and dollar_figure in petitioner and thomas dillon reported income from this account of dollar_figure in the dillons earned dollar_figure in income from this account but this income was mistakenly omitted from their federal_income_tax return petitioner and thomas dillon's federal_income_tax return was prepared by accountants at touche ross petitioner and thomas dillon attended a meeting at touche ross to review and sign their return the accountants at touche ross discussed ways in which the dillons could reduce their federal_income_tax liabilities petitioner did not review the return before signing it in general petitioner trusted thomas dillon and his handling of the family finances on date respondent issued a notice_of_deficiency to petitioner and thomas dillon in the notice_of_deficiency respondent disallowed the loss from supertaps of dollar_figure which had been deducted by the dillons in further respondent determined that the dillons had failed to report dollar_figure of income earned on their murphy favre account in petitioner and thomas dillon entered into nearly identical closing agreements with the internal_revenue_service concerning the investment in supertaps thomas dillon's closing_agreement contains the same financial terms as petitioner's except that his agreement does not contain an innocent spouse provision under the terms of these agreements petitioner is entitled to losses in connection with supertaps in the amount of dollar_figure which had been previously deducted on the dillons' and joint federal_income_tax returns further under these agreements there is no federal_income_tax deficiency for the taxable years through relating to the supertaps investment in the event petitioner is not found to be an innocent spouse then petitioner is liable for a dollar_figure deficiency for and petitioner must also report dollar_figure in income from supertaps on her federal_income_tax return or on the next open federal_income_tax return opinion generally spouses who file joint tax returns are jointly and severally liable for federal_income_tax due on their combined incomes sec_6013 897_f2d_441 9th cir affg tcmemo_1987_522 however pursuant to sec_6013 an innocent spouse can be relieved of tax_liability for petitioner to qualify as an innocent spouse she must establish a joint_return was filed for each year in issue there were substantial understatements of tax attributable to grossly_erroneous_items of her spouse in the return in signing the returns she did not know or have reason to know of the substantial understatements and taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiencies and additions to tax sec_6013 through d guth v commissioner supra pincite petitioner has the burden of proving each element of sec_6013 by a preponderance_of_the_evidence rule a since the elements are conjunctive the failure to prove any one of the elements will preclude petitioner from receiving relief 872_f2d_1499 11th cir affg tcmemo_1988_63 respondent concedes that a joint_return was filed for each of the years in issue and thus the first element is not in dispute further the parties have stipulated that the dollar_figure of income that was omitted from the federal_income_tax return is a grossly erroneous item therefore the issues for decision are whether the understatement of income for the taxable_year from the supertaps loss deduction is a grossly erroneous item as defined by sec_6013 attribut- able solely to thomas dillon and whether the omission_of_income from the federal_income_tax return is attributable solely to thomas dillon whether petitioner in signing the and federal_income_tax returns did not know or have reason to know of the substantial_understatement of tax in which resulted from the supertaps deduction or the substantial under- statement of tax in which resulted from the failure to report income from the murphy favre account whether it would be inequitable to hold petitioner liable for the deficiencies in income_tax for and attributable to the substantial understatements the disallowed loss deduction for supertaps petitioner contends that she is entitled to innocent spouse relief with respect to the deficiency arising from the supertaps investment in order to prevail petitioner must prove that the substantial_understatement is a grossly erroneous item that the substantial_understatement is attributable solely to thomas dillon that petitioner did not know or have reason to know of the understatement_of_tax at the time she signed the return and that it would be inequitable to hold petitioner liable for the deficiency resulting from this understatement respondent asserts that petitioner has failed to prove each of these items respondent contends that the loss deduction does not con- stitute a grossly erroneous item the internal_revenue_code defines a grossly erroneous deduction as one having no basis in fact or law at the time the income_tax return is filed sec_6013 a deduction has no basis in fact when the expense for which the deduction is claimed was never in fact made 86_tc_758 a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal princi- ples or when no substantial legal argument can be made to support its deductibility id ordinarily a deduction having no basis in fact or in law may be described as frivolous fraudulent or phony 992_f2d_1136 11th cir affg tcmemo_1990_21 the taxpayer has the burden of proving that the deduction is grossly erroneous rule a the taxpayer cannot meet this burden merely by relying on statements contained in the notice_of_deficiency the report of the revenue_agent or the report of the appeals officer that the partnership investment is a sham lacks economic_substance or lacks a profit_motive douglas v commis- sioner t c pincite michaels v commissioner tcmemo_1995_294 we may consider the terms of a stipulated settlement in determining whether partnership losses are grossly erroneous however we do not draw an inference that the partnership losses are grossly erroneous where the stipulation is silent as to whether the partnership transaction was a sham michaels v commissioner supra petitioner asserts that thomas dillon invested in supertaps merely to obtain tax losses and not to obtain a positive return on the investment therefore petitioner concludes that the loss deductions from supertaps do not qualify as deductible expenses under well-settled legal principles and there is no basis in law for the allowance of the loss deductions sham transactions are not given effect for federal_income_tax purposes 435_us_561 and the resulting deductions are phony and without basis in fact or law in this regard petitioner has the burden of producing evidence concerning the sham nature of the underlying transaction and the lack of profit_motive on the part of the entity and its principals here petitioner must establish that at the partnership level supertaps was a sham_transaction with- out a profit_motive 91_tc_371 the record contains no evidence of the organization operations or business plan of supertaps petitioner did not put on any evidence of the activities and motives of the supertaps partnership without such evidence it cannot be determined whether petitioner and her husband lacked any legal basis for deducting the supertaps losses see kaye v commis- sioner tcmemo_1995_345 therefore despite petitioner's assertions to the contrary we conclude that petitioner has not proven that there was no basis in fact or in law for deducting the loss in connection with the investment in supertaps accordingly we find that petitioner has not carried her burden in proving that the deduction is grossly erroneous the understatement from unreported income petitioner also contends that she is entitled to innocent spouse relief with respect to the deficiency arising from dollar_figure of unreported income earned on the murphy favre account respondent has conceded that this is a grossly erroneous item therefore in order to prevail petitioner must prove that the substantial_understatement is attributable solely to thomas dillon that petitioner did not know or have reason to know of the understatement_of_tax at the time she signed the return and that it would be inequitable to hold petitioner liable for the deficiency resulting from this understatement respon- dent asserts that petitioner has failed to prove each of these items as more fully explained infra we conclude that peti- tioner has successfully demonstrated that she is entitled to innocent spouse relief with respect to this item first the facts in the record amply demonstrate that the omission is attributable solely to thomas dillon mr dillon handled the dillon family finances and maintained all the records in the offices at dillon securities it is mr dillon who possessed the knowledge and information necessary to complete the return and the record is clear that mr dillon alone was responsible for working with the accountants in preparing the return accordingly the failure to include income from this account can be attributed solely to him second petitioner did not have actual or constructive knowledge of the substantial_understatement of tax in cases involving the omission_of_income actual or constructive knowledge of the underlying transaction giving rise to omitted income is sufficient to preclude innocent spouse relief 90_f3d_1459 9th cir revg and remand- ing tcmemo_1994_99 price v commissioner tcmemo_1987_ petitioner argues that she did not have actual or construc- tive knowledge of the murphy favre account petitioner points to the fact that all of the family finances were handled by thomas dillon or employees of dillon securities and all account state- ments and other financial information relating to this account were received by thomas dillon at dillon securities petitioner admits that she did not review the federal_income_tax return but maintains that even if she had because she did not know of the existence of the murphy favre account she would not have noticed that income from this account was not reported on the return respondent on the other hand points out that the account at murphy favre was listed in the federal_income_tax return petitioner testified that thomas dillon always had enough money at dillon securities to pay her credit card bills and provide her with money to spend although petitioner was generally aware that their tax bill for was high the dillons paid nearly dollar_figure in date she also believed that thomas dillon had enough money in various accounts at dillon securities to pay their tax_liability respondent claims that this is sufficient evidence of actual knowledge of the account on the part of petitioner further respondent notes that thomas dillon never deceived petitioner or refused to discuss the family finances with her despite the fact that the murphy favre account was listed in the dillons' federal_income_tax return we find that peti- tioner did not have actual knowledge concerning the existence of the account petitioner has credibly testified that she did not review the tax returns before signing them further all of the account statements were handled by thomas dillon at dillon securities we find that the record supports petitioner's con- tention that she lacked actual knowledge of this account further we refuse to impute constructive knowledge of this account to petitioner respondent has cited a number of cases wherein a taxpayer either had reason to know about a substantial_understatement or had sufficient knowledge such that the taxpayer was put on notice that an understatement existed see 992_f2d_1256 2d cir affg tcmemo_1992_228 872_f2d_1499 11th cir affg tcmemo_1988_63 zimmerman v commissioner tcmemo_1996_223 kenney v commissioner tcmemo_1995_431 these cases are all distinguishable from the case at bar the taxpayers in hayman and stevens supra were charged with constructive knowledge of deductions listed in their tax returns however in those cases even a cursory review of the return would have revealed the existence of substantial deductions here the understatement results from the omission of a rela- tively small amount of investment_income petitioner given her limited knowledge and lack of education would not have noticed anything amiss by simply reviewing the return kenney v commissioner supra and zimmerman v commis- sioner supra involved situations where income had been omitted from the taxpayers' returns however even a cursory review of the returns would have revealed a negligible amount of income being reported in comparison to the amount of money received by the taxpayers during the years in question see kenney v commissioner supra given the fact that the subject returns reported no taxable_income one need only glance at the bottom line to see that further inquiry was warranted zimmerman v commissioner supra the total amount of income reported each year was minuscule compared to the amount of money flowing into the taxpayers household account here in contrast the dollar_figure of omitted income was modest in comparison to the dollar_figure of business and interest_income that was reported for further the dillons reported dollar_figure of interest_income in significantly more than the dollar_figure reported in as a result petitioner would not have been put on notice that something was wrong with the return by simply reviewing it accordingly we shall not impute constructive knowledge of this omission to petitioner see 72_tc_1164 therefore we find that petitioner did not have actual or constructive knowledge of the omission third it would be inequitable to hold petitioner liable for the understatements sec_6013 sec_1 b income_tax regs sec_6013 as amended no longer requires us to determine whether a spouse significantly benefited from the erroneous item however this factor is still considered in determining whether it is inequitable to hold a spouse liable 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir normal support is not a significant benefit for purposes of determining whether denial of innocent spouse relief would be inequitable under sec_6013 93_tc_672 terzian v commissioner supra pincite sec_1 b income_tax regs normal support is measured by the circumstances of the taxpayers see 509_f2d_162 5th cir petitioner notes that she and thomas dillon enjoyed a high standard of living that was consistent with mr dillon's level of earned_income and therefore the tax savings did not produce a benefit beyond their normal level of support in fact the tax savings of dollar_figure in were negligible in comparison to mr dillon's reported income of more than dollar_figure another factor to consider is the divorce between petitioner and mr dillon 93_tc_355 sec_1 b income_tax regs the dillons had acquired numerous assets due to thomas dillon's success at dillon securities these assets were distributed evenly in the divorce given the dillons' relatively high standard of living during their marriage their divorce settlement is well within the bounds of normal support see eg foley v commissioner tcmemo_1995_16 in evaluating the equity holding a spouse liable under sec_6013 we also consider the probable future hardship on the spouse seeking relief if that spouse is required to pay the tax sanders v united_states f 2d pincite n makalintal v commissioner tcmemo_1996_9 the evidence before the court indicates that there will be substantial hardships if we deny relief in this case petitioner's standard of living has decreased significantly from the time of the divorce in petitioner reported adjusted_gross_income of less than dollar_figure further petitioner has periodically received financial assis- tance from her elder son respondent points out that petitioner received substantial assets in the divorce however the property located at hangman valley road by far the most signifi- cant asset petitioner received in the divorce was sold in for barely more than percent of its assigned value in the property settlement agreement nonetheless respondent argues that it would not be inequitable to hold petitioner liable because under the property settlement agreement incident to the divorce thomas dillon indemnified petitioner against any losses resulting from tax_liabilities arising from returns filed prior to the record indicates however that mr dillon does not have the money to pay the tax_liabilities in question given this fact it is highly unlikely that mr dillon will be able to make good on his promise to reimburse petitioner if she is required to pay the tax_liability penalties and interest related to the deficiency accordingly we find based on the evidence that it would be inequitable to hold petitioner liable for the deficiency we therefore conclude that she is entitled to innocent spouse relief with respect to the deficiency and additions to tax which resulted from thomas dillon's failure to report in the dillons' federal_income_tax return the investment_income earned from the murphy favre account to reflect the foregoing an appropriate decision will be entered
